Order entered May 20, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-18-00949-CR

                              ALEX LEON DICKERSON, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 6
                                      Dallas County, Texas
                              Trial Court Cause No. F16-75623-X

                                            ORDER
       Pending is the State’s motion to extend the time for filing the accompanying State’s brief.

The motion is GRANTED and the Clerk of the Court is hereby ordered to file the State’s brief

tendered to the Court.


                                                      /s/   LANA MYERS
                                                            JUSTICE